GIDEON, J.
The real estate in controversy in this proceeding was the property of John Morse, who died in Box Elder county in January, 1901. John Morse, after the death of his first wife, married again. His second wife was the mother of the defendants. Plaintiffs in this action are the children of his first wife. The purpose of the action is to establish the rights of the plaintiffs as heirs of John Morse in the real estate in controversy. Defendants’ claims are based upon conveyance made by the father, John Morse, in his lifetime, to their mother, Alice Morse, and by subsequent conveyance by her to them; also the statute of limitations. The court, found all the issues in favor of the defendants. As expressed by the trial court, it would be difficult to find a more complete defense of the statute of limitations than the proof shows in this case. The finding of the court that the father conveyed to the mother of the defendants is also supported by the testimony, but regardless of the conveyance of the father to the mother the statute of limitations defeats *256any claim on tbe part of tbe plaintiffs. A careful reading of tbe entire record makes it apparent that tbe court could enter no other judgment than it did. Tbe appeal is without merit. Tbe judgment of tbe lower court is therefore affirmed, with costs.
CORFMAN, C. J., and WEBER, THURMAN, and FRICK, JJ., concur.